        Case 2:20-cr-00124-CFK Document 32 Filed 12/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                               :
      UNITED STATES OF AMERICA :
                               :
      v.                       :                        CRIMINAL NO. 20-124
                               :
      HALEEM BALEY             :


                                     ORDER

      AND NOW, this 4th day of December 2020, upon consideration of

Defendant’s Motion to Dismiss Count II (ECF No. 20), the Government’s

Response thereto (ECF No. 23), and the Court’s evidentiary hearing on September

28, 2020 (ECF Nos. 24, 24), and having dismissed Defendant’s Motion to Dismiss

Count II without prejudice as to the sufficiency of the evidence issue (ECF No.

26), it is hereby ORDERED and DECREED that Defendant’s Motion to Dismiss

Count II (ECF No. 20) is DENIED with prejudice as to the constitutionality of 18

U.S.C. § 924(c)(1).




                                                   BY THE COURT:

                                                   /s/ Chad F. Kenney

                                                   CHAD F. KENNEY, JUDGE




                                         1
